Exhibit 10.1

CREDIT AGREEMENT

$3,000,000 Credit Facility

by and among

LATIN NODE, INC., a Florida corporation,

LATIN NODE, LLC, a Florida limited liability company,

LATINODE COMMUNICATIONS CORPORATION, a Florida corporation,

NSITE SOFTWARE, LLC, a Florida limited liability company,

TROPICAL STAR COMMUNICATIONS, INC., a Florida corporation,

TS TELECOMMUNICATIONS, INC., a Florida corporation,

TOTAL SOLUTIONS TELECOM, INC., a Florida corporation,

CROSSFONE HONDURAS S.A., a Honduras corporation,

LATIN NODE EUROPE, GMBH, a German corporation,

collectively, “Borrower”

and

ELANDIA, INC.,

“Lender”

Dated as of February 5, 2007



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of February 5, 2007 (the
“Effective Date”), is made by and among LATIN NODE, INC., a Florida corporation
(“Latin Node”), LATIN NODE, LLC, a Florida limited liability company, LATINODE
COMMUNICATIONS CORPORATION, a Florida corporation, NSITE SOFTWARE, LLC, a
Florida limited liability company, TROPICAL STAR COMMUNICATIONS, INC., a Florida
corporation, TS TELECOMMUNICATIONS, INC., a Florida corporation, TOTAL SOLUTIONS
TELECOM, INC., a Florida corporation, CROSSFONE HONDURAS, a Honduras
corporation, and LATIN NODE EUROPE, GMBH, a German corporation (together with
Latin Node, jointly, severally and collectively, “Borrowers”), and ELANDIA, INC.
(“Lender”).

W I T N E S S E T H

WHEREAS, the Borrowers desire to obtain a commitment from the Lender to make
loans to the Borrowers;

WHEREAS, Latin Node has proposed a sale of its preferred stock representing 80%
of its ownership to the Lender; and

WHEREAS, the Lender is willing to extend the commitment to the Borrowers on the
terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration exchanged
between the parties, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS

Section 1.1 Definitions. In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings indicated which meanings shall
be equally applicable to both the singular and the plural forms of such terms:

1.1.1 “Affiliate” shall mean any Person (other than a Subsidiary) which directly
or indirectly through one or more intermediaries controls, or is controlled by
or is under common control, with a Borrower, or 5% or more of the equity
interest of which is held beneficially or of record by any of the Borrowers or a
Subsidiary. The term “control” means the possession, directly of indirectly, of
the power to cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

1.1.2 “Agreement” means this Credit Agreement, as the same may from time to time
be amended.

1.1.3 “Borrowers” has the meaning assigned to that term in the introduction to
this Agreement.



--------------------------------------------------------------------------------

1.1.4 “Borrowing” shall mean the drawing down by a Borrower of the loan from the
Lender on the Borrowing Date, subject to Lender’s sole discretion as to whether
to disburse.

1.1.5 “Borrowing Date” shall mean the date as of which the Borrowing is
consummated.

1.1.6 “Business Day” shall mean a day on which commercial banks are open for
business in the state of Florida.

1.1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations and published interpretations thereof.

1.1.8 “Commission” shall mean the Securities and Exchange Commission.

1.1.9 “Default” means any event which, with the lapse of time, the giving of
notice, or both, would become an Event of Default.

1.1.10 “Default Rate” shall mean 24% per annum.

1.1.11 “Director” shall mean any member of the Board of Directors of Latin Node.

1.1.12 “Effective Date” means the date all parties hereto have executed this
Agreement and the Loan Documents and Borrower has complied with all conditions
precedent thereto.

1.1.13 “Entity Authorizations” shall mean

(i) If any Borrower is a corporation, certified copies of such Borrower’s
articles of incorporation and bylaws and current certificates of good standing
and certified resolutions or authorizations as may be required to establish the
power and authority of each Borrower to execute, deliver and perform its
respective obligations under, as the case may be, the Loan Documents.

(ii) If any Borrower is a limited liability company, certified copies of such
Borrower’s articles of organization and operating agreement and current
certificates of good standing and certified resolutions or authorizations as may
be required to establish the power and authority of each Borrower to execute,
deliver and perform its respective obligations under, as the case may be, the
Loan Documents.

1.1.14 “Event of Default” has the meaning assigned to that term in Section 7.1
hereof.

1.1.15 “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

1.1.16 “Governmental Authority” shall mean any court, board, agency, commission,
office or authority of any nature whatsoever or any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or here-after
in existence.

1.1.17 “Indebtedness” of any Person shall mean (i) all indebtedness or liability
for borrowed money or for the deferred purchase price of any property (including
accounts payable to trade creditors under customary trade credit terms) or
services for which the Person is liable as principal, (ii) all indebtedness
(excluding unaccrued finance charges) secured by a Lien on property owned or
being purchased by the Person, whether or not such indebtedness shall have been
assumed by the Person, (iii) any arrangement (commonly described as a
sale-and-leaseback transaction) with any financial institution or other lender
or investor providing for the leasing to the Person of property which at the
time has been or is to be sold or transferred by the Person to the lender or
investor, or which has been or is being acquired from another Person, and
(iv) all obligations of partnerships or joint ventures in respect of which the
Person is primarily or secondarily liable as a partner or joint venturer or
otherwise (provided that in any event for purposes of determining the amount of
the Indebtedness, the full amount of such obligations, without giving effect to
the contingent liability or contributions of other participants in the
partnership or joint venture, shall be included).

1.1.18 “Inventory” shall mean any and all goods, supplies, wares, merchandise,
and other tangible personal property, including raw materials, work in process,
supplies and components, and finished goods, whether held for sale or otherwise
or to be furnished under any contract for service, and also including any
products of and accessions to inventory, packing and shipping materials, and all
documents of title, whether negotiable or non-negotiable, representing any of
the foregoing, and the insurance proceeds from any of the foregoing.

1.1.19 “Investments” shall mean, with respect to any Person, all advances, loans
or extensions of credit to any other Person, all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any investment in other Persons, including partnerships or joint
ventures.

1.1.20 “Lender” has the meaning assigned to that term in the introduction to
this Agreement.

1.1.21 “Lien” shall mean a mortgage, pledge, lien, hypothecation, assignment,
security interest or other charge or encumbrance or any segregation of assets or
revenues or other preferential arrangement (whether or not constituting a
security interest) with respect to any present or future assets, including
fixtures, revenues or rights to the receipt of income of the Person referred to
in the context in which the term is used.

1.1.22 “Loan” shall mean the aggregate principal amount advanced by the Lender
as a loan or loans to the Borrowers under Article 2 and Article 6 hereof, or,
where the context so requires.

 

3



--------------------------------------------------------------------------------

1.1.23 “Loan Documents” shall mean those documents executed or submitted in
connection with the Loan, including, without limitation, (i) the Note; (ii) this
Agreement; (iii) the Security Agreement (iv) the Pledge Agreement, and (v) all
other documents and instruments executed by any Borrower in connection with the
Loan as may be required by Lender or Lender’s counsel, including those referred
to in Section 6 hereof.

1.1.24 “Loan Funding Period” shall mean the period between the Effective Date
and the Maturity Date.

1.1.25 “Maturity Date” shall mean March 1, 2007.

1.1.26 “Note” shall mean the Promissory Note described in Section 2.2 hereof, in
the principal amount of $3,000,000 dated the initial Borrowing Date and payable
to the order of the Lender, substantially in the form of Exhibit “A” attached
hereto and made a part hereof, and any modifications, renewals, replacements or
substitutions therefor made from time to time hereafter, and to the extent
applicable.

1.1.27 “Obligations” shall mean the any and all liabilities, obligations,
covenants, duties and debts, owing by any Borrower to the Lender, arising under
this Agreement or any other Loan Document, including without limitation, all
interest, charges, indemnities, expenses, fees, attorneys’ fees, filing fees and
any other sums chargeable to the Borrowers hereunder or under any other Loan
Document, or any other contractual agreement between the Lender and the
Borrowers.

1.1.28 “Permitted Liens” shall mean a mortgage, pledge, lien security interest
or other charge or encumbrance or any segregation of assets or revenues or other
preferential arrangement (whether or not constituting a security interest) with
respect to any present or future assets, including fixtures, revenues or rights
to the receipt of income of the Person referred to in the context in which the
term is used which are permitted to exist under this Agreement as well as the
liens identified on Schedule 1.1.28 hereto.

1.1.29 “Person” shall mean any natural person, corporation, unincorporated
organization, trust, joint-stock company, joint venture, association, company,
partnership or government, or any agency or political subdivision of any
government, or other entity of whatever nature.

1.1.30 “Pledge Agreement” shall mean that certain Pledge Agreement dated as of
the date hereof, executed by Latin Node, Inc. in favor of Lender pledging its
ownership interests in its Subsidiaries as security for the Loan.

1.1.31 “Securities Act” shall mean the Securities Act of 1933, as amended and
the rules promulgated thereunder.

1.1.32 “Security Agreement” shall mean that certain Security Agreement dated as
of the date hereof executed by Borrowers in favor of Lender.

 

4



--------------------------------------------------------------------------------

1.1.33 “Subsidiary” shall mean any Person in which any Borrower or a
Wholly-Owned Subsidiary may own, directly or indirectly, an equity interest of
more than 50%, or which may effectively be controlled by any Borrower or a
Wholly-Owned Subsidiary, during the term of this Agreement, as well as all
Subsidiaries and other Persons from time to time included in the consolidated
financial statements of the Borrowers.

1.1.34 “Wholly-Owned Subsidiary” shall mean any Subsidiary, 100% of the
outstanding capital stock or equity interests of all classes of which is owned
by the Borrowers and/or one or more Wholly-Owned Subsidiaries.

Section 1.2 Accounting Terms. Accounting terms not specifically defined in this
Agreement shall have the meaning given to them under accounting principles and
practices generally accepted in the United States, applied on a consistent basis
with the financial statements referred to in Section 3.3 hereof, and shall be
determined both as to classification of items and amounts in accordance
therewith. All Subsidiaries shall be consolidated to the fullest extent
permitted by such principles and practices, and any accounting terms, financial
covenants and financial statements referred to herein shall be determined and
prepared on the basis of such consolidation.

Section 1.3 Other Definitional Provisions. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Subsection and Exhibit references are to this Agreement
unless otherwise specified.

ARTICLE II - LOAN

Section 2.1 Loan. Lender, in its sole and absolute discretion, shall loan to
Latin Node $3,000,000.

Section 2.2 Note. In consideration of the Loan, the Borrowers, jointly and
severally, shall execute and deliver in favor of Lender a promissory note in the
form and content substantially the same as attached as Exhibit “A,” with a
Maturity Date of March 1, 2007, and bearing interest on the principal amount
outstanding from time to time at an annual rate of 10%, payable on the Maturity
Date (the “Note”).

Section 2.3 Use of Proceeds. The Borrowers will use the net proceeds of the Loan
as set forth on Schedule 2.3 hereto.

Section 2.4 Expenses. Immediately upon the execution of this Agreement,
Borrowers shall pay all of Lender’s out-of-pocket costs and expenses incurred in
connection with the Loan, including attorneys fees.

ARTICLE III - REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement and to make the Loan
provided for herein, the Borrowers make the following representations and
warranties to the Lender, all of which are true and correct as of the date
hereof and shall be true and correct as of the date of each draw of Loan funds,
and all of which shall survive the execution and delivery of this Agreement, the
Note and the other Loan Documents:

 

5



--------------------------------------------------------------------------------

Section 3.1 Corporate Existence and Power. The Borrowers are each duly organized
validly existing and in good standing under the laws of their respective
jurisdictions of organization and each is duly qualified or licensed to transact
business in all places where such qualification or license is necessary. Each
Borrower has the power to enter into and perform this Agreement and the Loan
Documents, to the extent that each has executed such documents, and this
Agreement does, and the Loan Documents when duly executed and delivered for
value will, constitute the legal, valid and binding obligations of the Borrowers
enforceable in accordance with their respective terms.

Section 3.2 Authority. The making and performance by the Borrowers of this
Agreement, the Note, the Loan Documents, and any additional documents pursuant
hereto, has been duly authorized by all necessary legal action of the Borrowers,
and does not and will not violate any provision of law or regulation, or any
writ, order or decree of any court, governmental, regulatory authority or
agency, and does not and will not, with the passage of time or the giving of
notice, result in a breach of, or constitute a default or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Borrowers, pursuant to any instrument or agreement to
which any Borrower is a party or by which any Borrower or its properties may be
bound or affected.

Section 3.3 Financial Condition.

3.3.1 The unaudited financial statements of Latin Node for the fiscal year
ending June 30, 2006 and the six months ended December 31, 2006 delivered to
Lender were prepared in accordance with generally accepted accounting principles
consistently applied, are complete and correct and fairly present the
consolidated financial condition of Latin Node and its Subsidiaries as of that
date. Other than as disclosed by those financial statements, Latin Node has no
direct or contingent obligations or liabilities which would be material to the
financial position of Latin Node, nor any material unrealized or anticipated
losses from any commitments of Latin Node. Since the date of such financial
statements, there has been no material adverse change in the business or
financial condition of any Borrower.

3.3.2 After giving effect to the execution and delivery of the Loan Documents
and the making of the Loan under this Agreement, no Borrower will be
“insolvent,” within the meaning of such term as defined in § 101 of Title 11 of
the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated. No
petition in bankruptcy has been filed by or against any Borrower in the last
seven (7) years, and no Borrower in the last seven (7) years has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors.

Section 3.4 Intentionally omitted.

Section 3.5 Full Disclosure. The financial statements referred to in Section 3.3
do not, nor does this Agreement, nor any written statement furnished by any
Borrower to the Lender in connection with the negotiation of this Agreement or
the Loan, contain any

 

6



--------------------------------------------------------------------------------

untrue statement of a material fact or omit a material fact necessary to make
the statements contained therein or herein not misleading. There is no fact
which any Borrower has not disclosed to the Lender in writing which materially
and adversely affects nor, so far as any Borrower can now foresee, is reasonably
likely to prove to materially and adversely affect the business or financial
condition of any Borrower or the ability of any Borrower to perform this
Agreement, the Note or any other Loan Document.

Section 3.6 Litigation. Except to the extent disclosed on Schedule 3.6 attached
hereto, there are no suits, actions or proceedings pending, or to the knowledge
of the Borrowers, threatened before any court or by or before any governmental
or regulatory authority, commission, bureau or agency or public regulatory body
against or affecting any Borrower which, if adversely determined, would have a
material adverse effect on the business or financial condition of any Borrower.

Section 3.7 Payment of Taxes. As of the date of execution of this Agreement,
federal income tax returns of each Borrower have been filed with Internal
Revenue Service or other applicable taxing authority and no deficiencies have
been assessed. Each of the Borrowers has filed or caused to be filed, or has
obtained extensions to file all federal, state, foreign and local tax returns
which are required to be filed, and have paid or caused to be paid, or have
reserved on their books amounts sufficient for the payment of, all taxes as
shown on said returns or on any assessment received by them, to the extent that
the taxes have become due, except as otherwise permitted by the provisions
hereof. Each of the Borrowers has set up reserves which are reasonably believed
by each Borrower to be adequate for the payment of said taxes for the years that
have not been audited by the respective tax authorities. Each Borrower has
furnished to Lender copies of its Forms 940 and 941 payroll tax returns. None of
the trust fund portions of any payroll taxes payable by the Borrowers has not
been timely paid as of their respective due dates and no payroll taxes of the
Borrowers remains unpaid as of the date hereof.

Section 3.8 No Adverse Restrictions or Defaults. Except as disclosed in Schedule
3.8 attached hereto, no Borrower is a party to any agreement or instrument or
subject to any court order or judgment, governmental decree, charter or other
restriction adversely affecting its business, properties or assets, operations
or condition (financial or otherwise). Except as disclosed in Schedule 3.8
attached hereto, no Borrower is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
material agreement or instrument to which it is a party or by which any Borrower
and their respective properties, may be bound or affected, or under any law,
regulation, decree, order or the like.

Section 3.9 Compliance with Laws. All Borrowers are in compliance in all
material respects with all federal, state, foreign and local laws, rules and
regulations applicable to its properties, operations, business, and finances,
including, without limitation, any federal or state laws relating to liquor
(including 18 U.S.C. § 3617, et seq.) or narcotics (including 21 U.S.C. § 801,
et seq.) and/or any commercial crimes; all Environmental Laws; and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), if applicable. No
Borrower is a Sanctioned Person or has any of its assets in a Sanctioned Country
or does business in or with, or derives any of its operating income from
investments in or transactions with, Sanctioned Persons or Sanctioned Countries
in violation of

 

7



--------------------------------------------------------------------------------

economic sanctions administered by OFAC. The proceeds from the Loan will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Country. “OFAC” means
the U.S. Department of the Treasury’s Office of Foreign Assets Control.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country to the extent subject to a
sanctions program administered by OFAC.

Section 3.10 ERISA. The minimum funding standards of Section 302 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), have been met at
all times with respect to all “plans” (if any) of any Borrower to which such
standards apply; no Borrower has made a “partial withdrawal” or a “complete
withdrawal” from any “multi-employer plan”; no “reportable event” or “prohibited
transaction” has occurred with respect to any such “plan” (as all quoted terms
are defined in ERISA); no Borrower has incurred any material liability to the
Pension Benefit Guaranty Corporation established under ERISA in connection with
any “plan.”

Section 3.11 Authorizations. All authorizations, consents, approvals and
licenses required under applicable law or regulation for the ownership or
operation of the property owned or operated by any Borrower or for the conduct
of business in which any Borrower is engaged, have been duly issued and are in
full force and effect, and none of the Borrowers are in default under any order,
decree, ruling, regulation, closing agreement or other decision or instrument of
any government commission, bureau or other administrative agency or public
regulatory body having jurisdiction over any of the Borrowers. Except as
disclosed in Schedule 3.11 attached hereto, no approval, consent or
authorization of or filing or registration with any governmental commission,
bureau or other regulatory authority or agency is required with respect to the
execution, delivery or performance of this Agreement, the Note or any of the
Loan Documents executed in connection with the making of the Loan.

Section 3.12 Title to Property. Each Borrower and each of their Subsidiaries
have, respectively, good and marketable title to all property and assets,
reflected in the latest financial statements referred to in Section 3.3 or
purported to have been acquired by any of them subsequent to such date, except
property and assets sold or otherwise disposed of subsequent to such date in the
ordinary course of business. Except as disclosed in Schedule 3.12 attached
hereto, all property and assets of any kind of Borrowers, and each of their
subsidiaries are free from any liens except as disclosed on the financial
statements provided to the Lender and referred to in Section 3.3 hereof and
other matters such as easements, covenants, and restrictions that do not
materially adversely affect their use or enjoyment of such property. Borrowers
and each of their Subsidiaries enjoy peaceful and undisturbed possession under
all of the leases under which they are operating, if any, none of which contain
any provisions that will materially impair or adversely affect the operations of
any Borrower, as the case may be.

 

8



--------------------------------------------------------------------------------

Section 3.13 Indemnification by Borrowers. All of the representations and
warranties of Borrowers, as set forth in this Agreement shall survive the making
of this Agreement and the full repayment of the Loan; accordingly, in the event
of any claims against Lender, resulting in the breach of any of the foregoing
warranties and representations, each Borrower shall and hereby agrees to
indemnify Lender for any such claims notwithstanding the full repayment of the
Loan. Each and every requisition submitted by Borrower for funds under this
Agreement shall constitute a new and independent representation and warranty to
Lender with respect to all of the matters set forth in this Agreement, as of the
date of such requisition.

ARTICLE IV - AFFIRMATIVE COVENANTS

The Borrowers covenant and agree that from and after the Effective Date and
until payment in full of the principal of and interest on the Note, unless the
Lender shall otherwise consent in writing, each Borrower will:

Section 4.1 Loan Proceeds. Use the proceeds of the Loan only for the purposes
set forth in Section 2.3 and furnish the Lender with all evidence that it may
reasonably require with respect to such use.

Section 4.2 Existence. Do or cause to be done all things necessary to preserve
and keep in full force and affect its legal existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in each jurisdiction where qualification is necessary or desirable in
view of its business operations or the ownership of its properties.

Section 4.3 Maintenance of Business and Property. Continue to conduct and
operate its business substantially as conducted and operated during the present
and preceding calendar year; at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and keep the same in good repair,
working order and condition, and from time to time make, or cause to be made,
all needful and proper repairs, replacements, betterments and improvements
thereto so that the business carried on in connection therewith may be conducted
properly and advantageously at all times.

Section 4.4 Intentionally omitted.

Section 4.5 Insurance. Insure and keep insured in good and financially sound and
responsible insurance companies reasonably satisfactory to the Lender, all
insurable property owned by it which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from such hazards or risks, including fire, flood and windstorm as are
insured by companies similarly situated and operating like properties, insure
and keep insured employers’ and public liability risks in responsible insurance
companies to the extent usually insured by companies similarly situated; and
maintain such other insurance as may be required by law or as may reasonably be
required in writing by the Lender.

Section 4.6 Payment of Indebtedness, Taxes, Etc.

4.6.1 Pay all of its indebtedness and obligations promptly and in accordance
with the terms thereof and consistent with past practices; and

 

9



--------------------------------------------------------------------------------

4.6.2 Pay and discharge or cause to be paid and discharged promptly all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property or upon any part thereof, before the same shall become in default, as
well as all lawful claims for labor, materials and supplies or otherwise which,
if unpaid, might become a lien or charge upon such properties or any part
thereof; provided however, that the Borrower shall not be required to pay and
discharge or to cause to be paid and discharged any tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect to any tax, assessment, charge, levy or claim, so
contested.

Section 4.7 Compliance with Laws. Duly observe, conform and comply with all
laws, decisions, judgments, rules, regulations and orders of all governmental
authorities relative to the conduct of its business, its properties, and assets,
except those being contested in good faith by appropriate proceedings diligently
pursued; and maintain and keep in full force and effect all licenses and permits
necessary to the proper conduct of its business.

Section 4.8 Notice of Default. Upon the occurrence of any Default or Event of
Default, promptly furnish written notice thereof to the Lender.

Section 4.9 Inspection. At all times, each Borrower shall permit any
representatives of Lender to visit and inspect any of the properties of such
Borrower, to examine and copy all books of account, records, reports and other
papers, and to discuss the affairs, finances and accounts with Borrower’s
employees and independent accountants at all such reasonable times and as often
as may be reasonably requested.

Section 4.10 Notice of Litigation and Other Proceedings. Give prompt notice in
writing to the Lender of the commencement of (a) all material litigation which,
if adversely determined, might adversely affect the business or financial
condition of the Borrowers; (b) all other litigation involving a claim against
the Borrower for $25,000 or more in excess of applicable insurance coverage; and
(c) any citation, order, decree, ruling or decision issued by, or any denial of
any application or petition to, or any proceeding before any governmental
commission, bureau or other administrative agency public regulatory body against
or affecting the Borrower, or any property of the Borrower or any lapse,
suspension or other termination or modification of any certification, license,
consent or other authorization of any agency or public regulatory body, or any
refusal of any thereof to grant any application therefor, in connection with the
operation of any business conducted by any of the Borrowers.

ARTICLE V - NEGATIVE COVENANTS

The Borrowers covenant and agrees that from the Effective Date and until payment
in full of the principal of and interest on the Note, unless the Lender shall
otherwise consent in writing, none of the Borrowers will not:

Section 5.1 Limitation of Liens. Except as permitted by the Loan Documents or as
listed on Schedule 3.12, create, assure, incur or suffer to exist any Lien upon,
or transfer or assignment of, any of its property or revenues or assets now
owned or hereafter acquired to secure any Indebtedness of obligations, or enter
into any arrangement for the acquisition of any property subject to

 

10



--------------------------------------------------------------------------------

conditional sale agreements or leases or other title retention agreements;
excluding, however, from the operation of this covenant: (i) deposits or pledges
to secure payment of worker’s compensation, unemployment insurance, old age
pensions or other social security; (ii) deposits or pledges to secure
performance of bids, tenders, contracts (other than contracts for the payment of
money) or leases, public or statutory obligations, surety or appeal bonds or
other deposits or pledges for purposes of like general nature in the ordinary
course of business; (iii) Liens for property taxes not delinquent and Liens for
taxes which in good faith are being contested or litigated; (iv) mechanics’,
carriers’, workmen’s, repairmen’s or other like liens arising in the ordinary
course of business securing obligations which are not overdue for a period of 60
days or more or which are in good faith being contested or litigated; (v) Liens
securing the unpaid purchase price of equipment purchased by the Borrower in the
ordinary course of its business and Liens existing upon assets acquired by the
Borrower; (vi) any existing Liens reflected in the financial statements referred
to in Section 3.3 hereof; and (vii) Permitted Liens.

Section 5.2 Limitation on Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except

5.2.1 The Note and any other Indebtedness of the Borrower to the Lender;

5.2.2 Indebtedness which is subordinated to the prior payment in full of the
principal of, and interest on, the Note(s) on terms and conditions approved in
writing by the Lender;

5.2.3 Indebtedness representing the unpaid purchase price of equipment purchased
by the Borrower in the ordinary course of its business and Indebtedness existing
upon assets acquired by the Borrower;

5.2.4 Existing Indebtedness reflected in the financial statements referred to in
Section 3.3 hereof.

Section 5.3 Mergers, Consolidations and Acquisition of Assets. Wind up,
liquidate, dissolve, merge or consolidate with any corporation or entity, or
acquire all or substantially all of the assets of any corporation except that
the Borrower may merge or consolidate with any Subsidiary provided that the
Borrower is the surviving corporation.

Section 5.4 Sale, Lease, Etc. Sell, lease, assign, transfer or otherwise dispose
of any of its assets or revenues (other than obsolete or worn-out personal
property or personal property or real estate not used or useful in its business)
whether now owned or hereafter acquired, other than in the ordinary course of
business.

Section 5.5 Management and Ownership. Permit any material change in its
ownership or management.

Section 5.6 Exclusive Dealing. Directly or indirectly, solicit or initiate the
submission of any offer or proposal by, or participate in discussions or
negotiations with, or provide any information to or otherwise cooperate with,
any Person (other than Lender or a representative or designee of Lender)
concerning any Third Party Transaction (as defined below). Each of the Borrowers
agree that it

 

11



--------------------------------------------------------------------------------

will, as of the date hereof, immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any Persons with respect
to a Third Party Transaction. “Third Party Transaction” shall mean (a) any
acquisition of any controlling interest in, or all or a substantial portion of
any of the Borrowers, (b) the possible disposition of any of the assets of any
of the Borrowers, (c) the recapitalization or possible issuance of any capital
stock or other equity interest of any of the Borrowers, or (d) any business
combination involving any of the Borrowers, whether by way of merger,
consolidation, share exchange or other transaction; provided, however, that the
transactions contemplated by the Option and Preferred Stock Purchase Agreements
to be entered into with the Lender shall not constitute a Third Party
Transaction.

Section 5.7 General.

 

  (i) engage, directly or through other Persons, in any business other than the
business now carried on;

 

  (ii) change its certificate of incorporation, bylaws or other charter
documents except as contemplated hereby;

 

  (iii) declare or pay dividends or make any other distribution or redeem any of
its equity securities; or

 

  (iv) enter into or modify a material related-party transaction.

ARTICLE VI - FUNDING OF THE LOAN

The determination of whether to fund the Loan is in the sole and absolute
discretion of the Lender. The conditions listed below are precedent to the
funding of the Loan by the Lender and shall be complied with in form and
substance satisfactory to Lender and its counsel prior to the Lender’s
obligation to advance any portion of the Loan; provided, however, that
notwithstanding compliance with these conditions, the Lender is not obligated to
fund any amounts hereunder:

Section 6.1 Advance. The advance of the Loan amount hereunder is subject to no
adverse change in the condition, financial or otherwise of any of the Borrowers
and no Default or Event of Default under this Agreement or any of the Loan
Documents, and is subject to the following conditions precedent, each of which
shall have been met or performed by the Borrowing Date:

6.1.1 No Default. (i) No Default or Event of Default shall have occurred and be
continuing or will occur upon the making of the Loan on the Borrowing Date, and
all representations and warranties made by the Borrowers herein or otherwise in
writing in connection herewith shall be true and correct in all material
respects with the same effect as though the representations and warranties had
been made on and as of the Borrowing Date, and (ii) a certificate to this effect
shall have been issued to the Lender on the Borrowing Date by Latin Node’s Chief
Financial Officer; and

 

12



--------------------------------------------------------------------------------

6.1.2 Use of Proceeds. The Loan proceeds shall have theretofore been applied in
accordance with the Use of Proceeds as set forth in Section 2.3 hereof.

Section 6.2 Loan Documents. The appropriate parties shall have executed and
delivered to Lender the Security Agreement and Pledge Agreement.

Section 6.3 Note. The Note shall have been duly executed and delivered to the
Lender.

Section 6.4 Supporting Documents. The Borrowers shall have executed and
delivered, or caused to be executed and delivered, to the Lender each of the
certificates and the other Loan Documents and all additional opinions, documents
and certificates that the Lender or its counsel may require, and all such
opinions, certificates and documents specified in this Article 6 shall be
reasonably satisfactory in form and substance to the Lender and its counsel.

Section 6.5 Expenses. Borrowers shall have paid all of Lender’s out-of-pocket
fees and expenses incurred in connection with this Agreement, including
attorneys fees. In addition, Borrowers shall have paid all applicable
documentary stamp taxes, intangible taxes, recording fees and other closing
costs.

Section 6.6 Pre-Funding Conditions and Requirements. Borrowers shall furnish to
Lender each of the following items, satisfactory in form and content to Lender,
at Borrower’s sole expense prior to any Loan disbursement:

6.6.1 Entity Authorizations.

6.6.2 All certificates of equity interests which are being pledged as collateral
pursuant to the Pledge Agreement shall be in the possession of Lender.

6.6.3 Current financial statements from Borrowers.

6.6.4 UCC Searches reflecting no currently effective financing statements
affecting the collateral for the Loan.

6.6.5 Original insurance policy or original Acord evidence thereof, as to public
liability insurance, in amounts, in form, and upon a company satisfactory to
Lender, and naming Lender as additional insured or loss payee thereunder.

6.6.6 There shall have been no material adverse change in the financial
condition of Borrowers; nor any material adverse event or condition affecting
Borrowers, or the validity, enforceability or priority of the Loan and lien
instruments.

6.6.7 Borrower shall deliver to Lender the opinion of counsel for Borrowers, in
form and content reasonably satisfactory to Lender’s counsel, stating, subject
to customary and appropriate qualifications, assumptions and exceptions, that
each of Borrowers, and any entity which is a member, partner or other
constituent of either of them is a validly existing entity, that the

 

13



--------------------------------------------------------------------------------

Loan Documents are duly authorized and executed, and are valid and enforceable
in accordance with their terms, that each signing party has the authority to
consummate execute the respective Loan Documents on behalf of Borrowers, and to
encumber assets given as security for the Loan, and such other matters as Lender
may require.

6.6.8 Compliance with all conditions, requirements, agreements, instruments,
financial statements and opinions of counsel required herein must be
satisfactory in form and content to Lender and its counsel.

6.6.9 The Loan shall be evidenced and secured by final, definitive documents
(the “Loan Documents”) including a promissory note, a security agreement, and a
pledge agreement executed by Borrower, assignments of contracts, financing
statements and similar documents on Lender’s forms, all effectuating the Loan
terms and conditions set forth herein and containing such other provisions as
Lender shall require, including without limitation, all items required to
create, perfect and protect Lender’s liens on the collateral for the Loan as
contemplated hereby. The Loan Documents shall include provisions that the
collateral may not be transferred or further encumbered without the Lender’s
prior written consent, and that the Lender may collect a late charge equal to
five percent of any sum which is not paid within ten days of the due date
thereof.

6.6.10 Borrower shall provide such other documents as may be reasonably required
by Lender’s counsel, including documents which verify and confirm Borrower’s
representations, warranties and covenants to Lender.

ARTICLE VII - EVENTS OF DEFAULT

Section 7.1 Events of Default. If any one of the following “Events of Default”
shall occur and shall not have been remedied:

7.1.1 Any representation or warranty made or deemed made by any Borrower herein
or in any of the other Loan Documents, or in any certificate or report furnished
by such Borrower at any time to the Lender, shall prove to have been incorrect,
incomplete or misleading in any material respect on or as of the date made or
deemed made; or

7.1.2 Any Borrower shall fail to pay, when due, any principal of or interest on
the Note, or to pay when due any other sum payable under this Agreement; or

7.1.3 Any default by any Borrower under any Indebtedness or other obligation to
the Lender or any of its Affiliates which is not cured within any grace periods
provided thereunder.

7.1.4 Any Borrower shall default in any material respect in the performance of
any agreement, covenant or obligation contained herein or in any of the other
Loan Documents if the default continues for a period of 30 days after notice of
default to the Borrower by the Lender; or

 

14



--------------------------------------------------------------------------------

7.1.5 Final judgment for the payment of money in an amount in excess of $50,000
shall be rendered against any Borrower and the same shall remain undischarged
for a period of 30 days, during which period execution shall not effectively be
stayed, provided such Borrower, as applicable, will have the right to contest in
good faith by appropriate proceedings and provided such Borrower shall have set
aside on its books adequate reserves for payment of such money; or

7.1.6 Any Borrower’s default in the performance of its obligations with respect
to any Indebtedness in excess of $50,000 or as lessor or as lessee under any
lease of all or any material portion of its property, after the expiration of
any applicable cure periods; or

7.1.7 Any Borrower shall cease to exist or to be qualified to do or transact
business in the any jurisdiction in which such qualification is required for it
to conduct its business, or shall be dissolved or terminated or shall be a party
to a merger or consolidation, or shall sell all or substantially all of its
assets; or

7.1.8 If, without the prior written consent of Lender, which consent shall be in
Lender’s sole and absolute discretion, any equity interest in any Borrower is
issued, sold, transferred, conveyed, assigned, mortgaged, pledged, or otherwise
disposed of, whether voluntarily or by operation of law, and whether with or
without consideration, or any agreement for any of the foregoing is entered
into; or

7.1.9 Any Borrower shall (i) voluntarily terminate operations or apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of such Borrower, as the case may be, or of all
or of a substantial part of the assets of such Borrower, as the case may be,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under the United States Bankruptcy
Code (as now or hereafter in effect), (v) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, (vi) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, or (vii) take any
corporate action for the purpose of effecting any of the foregoing; or

7.1.10 Any Borrower shall fail to furnish to the Lender notice of default in
accordance with Section 4.8 hereof, within 10 days after any such notice of
default becomes known to the President or Chief Financial Officer of such
Borrower, whether or not notification to such Borrower is furnished by the
Lender; or

Section 7.2 THEREUPON, in the case of any such even, the Lender may, by written
notice to the Borrowers, at its option: (A) immediately terminate the commitment
of the Lender to advance funds hereunder, and/or (B) immediately declare the
principal of, and interest accrued on, the Note immediately due and payable
without presentment, demand, protest or notice, whereupon the same shall become
immediately due and payable.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII - MISCELLANEOUS

Section 8.1 No Waiver, Remedies Cumulative. No failure on the part of the Lender
to exercise and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law.

Section 8.2 Specific Performance. Each of the Borrowers acknowledge and agree
that in the event of any breach of this Agreement, the Lender would be
irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the parties hereto (i) waive, in any
action for specific performance, the defense of adequacy of a remedy at law and
(ii) shall be entitled, in addition to any other remedy to which they may be
entitled at law or in equity, to compel specific performance of this Agreement
in any action instituted in any state or federal court sitting in Miami-Dade
County, Florida.

Section 8.3 Survival of Representations. All representations and warranties made
herein shall survive the making of the loans hereunder and the delivery of the
Note, and shall continue in full force and effect so long as the Note is
outstanding and unpaid and the commitment to make the Loan has not been
terminated.

Section 8.4 Notices. Any notice or other communication hereunder to any party
hereto shall be by hand delivery, facsimile, recognized overnight courier or
registered or certified mail, return receipt requested, and shall be deemed to
have been given or made when delivered to the party at its address or fax number
specified next to its signature hereto (or at any other address that the party
may hereafter specify to the other parties in writing).

Section 8.5 Construction. This Agreement and the Note shall be deemed a contract
made under the law of the State of Florida and shall be governed by and
construed in accordance with the law of said state and any suit, action or
proceeding arising out of or relating to this Agreement may be commenced and
maintained in any court of competent subject matter jurisdiction in Miami-Dade
County, Florida, and any objection to such jurisdiction and venue is hereby
expressly waived.

Section 8.6 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of each Borrower and the Lender, and their respective
successors and assigns, provided, that no Borrower may assign any of its rights
hereunder without the prior written consent of the Lender, which may be
arbitrarily withheld, and any such assignment will be void.

Section 8.7 Limit on Interest. Anything herein or in the Note to the contrary
notwithstanding, the obligations of the Borrowers under this Agreement and the
Note to the Lender shall be subject to the limitation that payments of interest
to the Lender shall not be required to the extent that receipt of any such
payment by the Lender would be contrary to provisions of law applicable to the
Lender (if any) which limit the maximum rate of interest which may be charged or
collected by the Lender; provided however, that nothing herein shall be
construed to limit the Lender to presently existing maximum rates of interest,
if any increased interest rate is hereafter permitted by reason of applicable
federal or state legislation.

 

16



--------------------------------------------------------------------------------

Section 8.8 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to an original and all of
which when taken together shall constitute but one and the same instrument.

Section 8.9 Headings. The headings are for convenience only and are not to
affect the construction of or to be taken into account in interpreting the
substance of this Agreement.

Section 8.10 Severability. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

Section 8.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement with respect to the subject matter hereof
and is intended as a complete and exclusive statement of the terms and
conditions thereof, and this Agreement supersedes and replaces all prior
negotiations and agreements between the parties hereto, or any of them, whether
oral or written. Each of the parties hereto acknowledges that no other party,
agent or attorney of any other party, has made any promise, representation or
warranty whatsoever, expressed or implied, not contained herein concerning the
subject matter hereof to induce the other party to execute this Agreement or any
of the other documents referred to herein, and each party hereto acknowledges
that it has not executed this Agreement or such other documents in reliance upon
any such promise, representation or warranty not contained herein.

Section 8.12 Integration. This Agreement, together with the other documents and
instruments executed herewith and contemplated by this Agreement, comprises the
complete and integrated agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof. The Borrower further releases and discharges Lender
from and against any and all liability with respect to all prior agreements and
preliminary commitments. The Loan Documents were drafted with the joint
participation of Borrower and Lender, and their respective counsel, and shall be
construed neither against nor in favor of any of them, but rather in accordance
with the fair meaning thereof.

Section 8.13 Course of Dealing; Amendment; Supplemental Agreements. No course of
dealing between the Lender and Borrower shall be effective to amend, modify or
change any provision of this Agreement. This Agreement or any document executed
in connection herewith, may not be amended, modified, or changed in any respect
except by agreement in writing signed by the Lender and the Borrower.

Section 8.14 Indemnification. Each of the Borrowers hereby agree to hold the
Lender and its officers, directors, employees and agents harmless from and
against all claims, damages, liabilities and expenses, including attorney fees
and disbursements of counsel, which may be incurred by or asserted against any
of them in connection with or arising out of any investigation, litigation, or
proceeding relating to the Loan, except that the Borrowers shall not be required
to indemnify the Lender to the extent that such claims, damages, liabilities or
expenses arise from the gross negligence or willful misconduct of Lender.

 

17



--------------------------------------------------------------------------------

Section 8.15 Waiver of Jury Trial. BORROWERS AND LENDER KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY DOCUMENT EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OR EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER ENTERING
INTO THIS AGREEMENT AND MAKING ANY LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO
THE BORROWERS.

(Signatures on next page)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective on the date first written above.

 

“BORROWERS” LATIN NODE, INC., a Florida corporation

By:

 

/s/ Jorge Granados

Its:   President Address:   9800 NW 41 St., #200, Miami, FL 33178 LATIN NODE,
LLC, a Florida limited liability company By:  

/s/ Jorge Granados

Its:   Manager Address:   9800 NW 41 St., #200, Miami, FL 33178 LATINODE
COMMUNICATIONS CORPORATION, a Florida corporation By:  

/s/ Jorge Granados

Its:   President Address:   9800 NW 41 St., #200, Miami, FL 33178 NSITE
SOFTWARE, LLC, a Florida limited liability company By:  

/s/ Jorge Granados

Its:   Manager Address:   9800 NW 41 St., #200, Miami, FL 33178 TROPICAL STAR
COMMUNICATIONS, INC., a Florida corporation By:  

/s/ Jorge Granados

Its:   President Address:   9800 NW 41 St., #200, Miami, FL 33178 TS
TELECOMMUNICATIONS, INC., a Florida corporation By:  

/s/ Jorge Granados

Its:   President Address:   9800 NW 41 St., #200, Miami, FL 33178

 

19



--------------------------------------------------------------------------------

TOTAL SOLUTIONS TELECOM, INC., a Florida corporation By:  

/s/ Jorge Granados

Its:   President Address:   9800 NW 41 St., #200, Miami, FL 33178 CROSSFONE
HONDURAS S.A., a Honduras corporation By:  

/s/ Jorge Granados

Its:   President Address:   9800 NW 41 St., #200, Miami, FL 33178 LATIN NODE
EUROPE, GMBH, a German corporation By:  

/s/ Victor Ias P. Rizza

Its:   Managing Director Address:   9800 NW 41 St., #200, Miami, FL 33178

 

20



--------------------------------------------------------------------------------

“LENDER” ELANDIA, INC. By:  

/s/ Harley L. Rollins

Its:   Chief Financial Officer Address:   1500 Cordova Road, #312, Ft.
Lauderdale, FL 33316

 

21



--------------------------------------------------------------------------------

Schedule 1.1.28

Permitted Liens

 

(A) Almiron Finance Corporation Loan

Loan Agreement, dated June 9, 2006, between Retail Americas VoIP, LLC
(“Borrower”) and Almiron Finance Corporation, a Venezuelan corporation
(“Lender”)

Collateral:

Borrower has pledged to Lender 50% of the membership interests of Borrower and
50% of the outstanding common stock of Latin Node (the “Collateral”)

 

  •  

Collateral is held pursuant to an escrow agreement (described below)

 

  •  

Security and Pledge Agreement provide that, upon an event of default and without
prior notice to Borrower, Lender may transfer to or register in its name any of
the Collateral

 

  •  

Events of Default include a breach or default under the terms of the Security
and Pledge Agreement, Loan Agreement or Promissory Note

 

(B) Expocredit Corporation Loan

Loan Agreement, dated June 9, 2006, between Retail Americas VoIP, LLC, a
Delaware limited liability company (“Borrower”) and Expocredit Corporation, a
Florida corporation (“Lender”)

Collateral:

Borrower has pledged to Lender 50% of the membership interests of Borrower and
50% of the outstanding common stock of Latin Node (the “Collateral”)

 

  •  

Collateral is held pursuant to an escrow agreement (described below)

 

  •  

Security and Pledge Agreement provide that, upon an event of default and without
prior notice to Borrower, Lender may transfer to or register in its name any of
the Collateral

 

  •  

Events of Default include a breach or default under the terms of the Security
and Pledge Agreement, Loan Agreement or Promissory Note

 

22



--------------------------------------------------------------------------------

(C) Factoring Agreement

Amended and Restated Factoring Agreement, dated June 8, 2006, between Latin Node
and Expocredit Corporation

Collateral:

Expocredit has a blanket lien on all of the assets of Latin Node including all
accounts receivable and all inventory.

 

D) Capital Leases (see attachment)

 

E) Deposits (see attachment)

 

23



--------------------------------------------------------------------------------

Schedule 2.3

Use of Proceeds

 

24



--------------------------------------------------------------------------------

Schedule 3.6

Litigation

 

1. Latin Node Europe GmbH v. Regina Schaening

2. Latin Node, Inc. v. CitiBank, N.A.; CitiBank, FSB; CitiCorp North America,
Inc; Francisco Estupinan Heredia, as General Asignee of Empresa Nacional de
Telecommunicaciones – Telecom in Liquidation; and Colombia Telecommunicaciones,
S.A. E.S.P. (Case No. 03-8669)

 

25



--------------------------------------------------------------------------------

Schedule 3.8

Adverse Restrictions or Defaults

 

(A) Almiron Finance Corporation Loan

Loan Agreement, dated June 9, 2006, between Retail Americas VoIP, LLC
(“Borrower”) and Almiron Finance Corporation, a Venezuelan corporation
(“Lender”)

Collateral:

Borrower has pledged to Lender 50% of the membership interests of Borrower and
50% of the outstanding common stock of Latin Node (the “Collateral”)

 

  •  

Collateral is held pursuant to an escrow agreement (described below)

 

  •  

Security and Pledge Agreement provide that, upon an event of default and without
prior notice to Borrower, Lender may transfer to or register in its name any of
the Collateral

 

  •  

Events of Default include a breach or default under the terms of the Security
and Pledge Agreement, Loan Agreement or Promissory Note

 

(B) Expocredit Corporation Loan

Loan Agreement, dated June 9, 2006, between Retail Americas VoIP, LLC, a
Delaware limited liability company (“Borrower”) and Expocredit Corporation, a
Florida corporation (“Lender”)

Collateral:

Borrower has pledged to Lender 50% of the membership interests of Borrower and
50% of the outstanding common stock of Latin Node (the “Collateral”)

 

  •  

Collateral is held pursuant to an escrow agreement (described below)

 

  •  

Security and Pledge Agreement provide that, upon an event of default and without
prior notice to Borrower, Lender may transfer to or register in its name any of
the Collateral

 

  •  

Events of Default include a breach or default under the terms of the Security
and Pledge Agreement, Loan Agreement or Promissory Note

 

26



--------------------------------------------------------------------------------

Schedule 3.11

Authorizations

Possible required authorization from the Federal Communications Commission for
transfer of control of Latin Node, Inc. (holder of 214 license), TS
Telecommunications Inc. (holder of 214 license), and Total Solutions Telecom
Inc. (pending 214 application) in the event of foreclosure by Lender.

 

27



--------------------------------------------------------------------------------

Schedule 3.12

Existing Liens

 

(A) Almiron Finance Corporation Loan

Loan Agreement, dated June 9, 2006, between Retail Americas VoIP, LLC
(“Borrower”) and Almiron Finance Corporation, a Venezuelan corporation
(“Lender”)

Collateral:

Borrower has pledged to Lender 50% of the membership interests of Borrower and
50% of the outstanding common stock of Latin Node (the “Collateral”)

 

  •  

Collateral is held pursuant to an escrow agreement (described below)

 

  •  

Security and Pledge Agreement provide that, upon an event of default and without
prior notice to Borrower, Lender may transfer to or register in its name any of
the Collateral

 

  •  

Events of Default include a breach or default under the terms of the Security
and Pledge Agreement, Loan Agreement or Promissory Note

 

(B) Expocredit Corporation Loan

Loan Agreement, dated June 9, 2006, between Retail Americas VoIP, LLC, a
Delaware limited liability company (“Borrower”) and Expocredit Corporation, a
Florida corporation (“Lender”)

Collateral:

Borrower has pledged to Lender 50% of the membership interests of Borrower and
50% of the outstanding common stock of Latin Node (the “Collateral”)

 

  •  

Collateral is held pursuant to an escrow agreement (described below)

 

  •  

Security and Pledge Agreement provide that, upon an event of default and without
prior notice to Borrower, Lender may transfer to or register in its name any of
the Collateral

 

  •  

Events of Default include a breach or default under the terms of the Security
and Pledge Agreement, Loan Agreement or Promissory Note

 

28



--------------------------------------------------------------------------------

(C) Factoring Agreement

Amended and Restated Factoring Agreement, dated June 8, 2006, between Latin Node
and Expocredit Corporation

Collateral:

Expocredit has a blanket lien on all of the assets of Latin Node including all
accounts receivable and all inventory.

 

D) Capital Leases (see attachment)

 

E) Deposits (see attachment)

 

29